Title: From Benjamin Franklin to Thomas Cushing, 16 April 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, April 16. 1774
The above are Copies of my two last. The Torrent is still violent against America. A Bill is brought in to alter the Charter, appointing the Council by the Crown, giving Power to the Governors to nominate and commission Magistrates without Consent of Council, and forbidding any Town Meeting to be held in the Province (except the annual one for chusing Town Officers) without the Permission of the Governor, and for that Business only for which such Permission shall be requested. The Manner of Appointing Jurors is likewise to be altered: And another Bill is to provide for the Security of Persons who may be concern’d in executing or enforcing Acts of Parliament there, by directing their Trials for any thing done by them to be in some neighbouring Province or in Great Britain at the Discretion of the Governor. I hope to get the Breviates of these Bills in time to send by this Ship. They will meet with Opposition in both Houses; but there is little Hope that they will not pass, we having very few Friends in Parliament at present. The House will probably sit ’till some time in June, perhaps longer and till they hear the Effect of these Measures in America. I think to stay here as long as they sit, Mr. Lee being about to go abroad for a few Months. General Gage has been hastily commission’d and sent away to be your Governor. It is given out that Copies of several Letters of mine to you are sent over here to the Ministers, and that their Contents are treasonable for which I should be prosecuted if Copies could be made Evidence. I am not conscious of any treasonable Intention, and I know that much Violence must be us’d with my Letters before they can be construed into Treason; yet having lately seen two of my Actions, one my Endeavour to lessen the Differences between the two Countries, the other to stop a dangerous Quarrel between Individuals, and which I should have thought and still think to be good Actions, condemn’d as bad ones by high Authority, I am not to wonder if less than small Lump in my Forehead is voted a Horn. And you will not wonder if my future Letters contain mere Relations of Facts, without any of my Sentiments upon them, which perhaps I have been too forward in offering. With the greatest Respect I have the Honour to be Sir, Your most obedient humble Servant
B Franklin
